People v Hutchings (2014 NY Slip Op 07760)





People v Hutchings


2014 NY Slip Op 07760


Decided on November 13, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2014

Mazzarelli, J.P., Sweeny, Moskowitz, Richter, Feinman, JJ.


13465 2681/07

[*1] The People of the State of New York, Respondent,
vDavid Hutchings, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Susan H. Salomon of counsel), for appellant.
David Hutchings, appellant pro se.
Robert T. Johnson, District Attorney, Bronx (Orrie A. Levy of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Caesar D. Cirigliano, J. at suppression hearing; Barbara F. Newman, J. at jury trial and sentencing), rendered March 10, 2010, convicting defendant of robbery in the first degree (two counts) and attempted robbery in the first degree, and sentencing him, as a second violent felony offender, to an aggregate term of 20 years, unanimously affirmed.
The court properly denied defendant's motion to suppress identification evidence. The court had the unique opportunity to see and hear the witnesses (see People v Prochilo , 41 NY2d 759, 761 [1977]), and there is no basis for disturbing its credibility determinations, in which it rejected defendant's claim that he had requested the presence, at his lineup in this case, of one of the attorneys then representing him in pending cases.
We have considered and rejected defendant's pro se claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 13, 2014
CLERK